department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc ita uilc internal_revenue_service national_office field_service_advice memorandum for from area_counsel lmsb area strategic litigation cc lm mct slwas attn associate chief_counsel income_tax accounting subject timing of accrual for rent liabilities this field_service_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend corp x group y year year a years b c years date d dollar_figuree dollar_figuref g years h dollar_figurej years k to l issue sec_1 whether corp x’s accruals of expenses under the lease satisfy sec_1_461-1 whether the service may change corp x’s method_of_accounting for its expenses under the lease under sec_446 conclusion sec_1 corp x’s accruals of rents under the lease does not satisfy either the all_events_test or the economic_performance rule under sec_1_461-1 because the amounts deducted exceed the amounts due for that year and represent the acceleration of future rents due under lease the internal_revenue_service may change corp x’s method_of_accounting for its expenses under the lease to a correct method because the corp x’s current method does not meet the requirements of sec_1_461-1 facts corp x is the parent of a consolidated_group of corporations and employs the accrual_method of accounting in year corp x acquired land and a newly- constructed building to use primarily as the group's corporate headquarters and to provide office space for several members of the group corp x immediately sold the building at no gain_or_loss to an unrelated party and also in year corp x entered into a net_lease agreement with the purchaser which was a limited_partnership sponsored by group y corp x retained ownership of the underlying land and leased it to the new owners of the building the land transaction is not an issue in this fsa on its financial statements and income_tax returns corp x has consistently reported the lease as an operating_lease however recently corp x has characterized the lease as a financing_transaction we will not address this attempted recharacterization in this fsa and assume the transaction is in substance a lease the lease covers a primary period of a years with corp x having an option to extend for b consecutive terms of c years each lease is a net_lease requiring corp x to pay all expenses related to the building it also requires stepped rental payments which gradually increase in c-year increments over the primary term the lease is structured so as to obligate corp x to pay the entire a-year rental amount in virtually all circumstances the lease_term began on date d in year from the beginning corp x was obligated to and did make payments under the lease of dollar_figuree per month for the first c years and dollar_figuref per month for the second c years according to the lease the first g years’ payments were set below market and considered interest only on the loan inherent in the stepped lease payments the remaining years of the primary period would include interest and principal elements at all times corp x used the same method_of_accounting for the lease for both financial and tax purposes corp x claims that its method_of_accounting was in accordance with generally_accepted_accounting_principles gaap specifically financial_accounting standards board statement no accounting for leases fas and accounting principles board opinion no interest on receivables and payables apb paragraph of fas provides normally rental on an operating_lease shall be chargeable to expense over the lease_term as it becomes payable if rental payments are not made on a straight-line basis rental expense nevertheless shall be recognized on a straight-line basis unless another systematic and rational basis is more representative of the time pattern in which use benefit is derived from the leased property in which case that basis shall be used and paragraph of apb discusses the imputation of interest on receivables and payables in the absence of established exchange prices for the related property goods or services or evidence of the market_value of the note the present_value of a note that stipulates either no interest or a rate of interest that is clearly unreasonable should be determined by discounting all future payments on the notes using an imputed rate of interest the annual accruals under the lease were determined by corp x as follows the present_value of the total payments due over the primary term of the lease was determined as of the beginning of the primary term using a discount rate of h using the above present_value of the total payments due over the primary term of the lease and a h discount rate it was determined that equal monthly rent accruals should be dollar_figurej amount was accrued monthly as rent interest was accrued at h on the difference between the accrued rent and the rent payment required by the lease interest was also accrued at h on any outstanding balance of accrued rent or interest during the last ten years of the lease accruals will be less than the lease payments required during those years in this manner corp x’s total rent obligation is leveled although not entirely flattened over the entire a-year term of the lease altogether corp x will under its annuity method_of_accounting deduct the same amount it will actually pay over the a-year lease_term although some deductions will be taken in earlier time periods than would be the case under a method_of_accounting that deducts only the lease payments due each year the tax years at issue are years k to l law and analysis issue sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business specifically sec_162 allows a taxpayer to deduct rentals or other_payments required to be made as a condition to the continued use or possession for purposes of a trade_or_business of property to which the taxpayer has not taken or is not taking title or in which he has no equity we foresee no argument that corp x’s deductions for rent are not ordinary and necessary business_expenses pursuant to sec_162 sec_467 controls the timing of deduction of certain lease payments we agree that the present case is not subject_to the requirements of sec_467 because sec_467 applies to leases entered into after date generally under sec_461 the amount of deduction allowed shall be taken for the taxable_year which is the proper taxable_year under the method_of_accounting used in computing taxable_income sec_446 allows a taxpayer to compute taxable_income by an accrual_method of accounting sec_1_461-1 provides that under an accrual_method of accounting a liability is incurred and generally is taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of liability can be determined with reasonable accuracy and economic_performance as provided in sec_461 has occurred with respect to the liability the economic_performance rules found under sec_461 are generally applicable to deductions taken after date under sec_461 and sec_1_461-4 if the liability of a taxpayer arises out of the taxpayer’s use of the property economic_performance occurs ratably over the period of time the taxpayer is entitled to the use of the property the first two requirements of sec_1_461-1 comprise the all_events_test which governed the deductions under the accrual_method prior to the enactment of the additional requirement of economic_performance under the all_events_test the rent that accrues each tax_year is normally the amount due under the lease for that year thus in 66_tc_436 the tax_court held that a s each rent payment became due all events had occurred which established the fact of liability and the amount of the liability was a fixed sum accurately determinable see hess and culbertson jewelry co v united_states ustc e d mo estimated future rent not currently deductible 18_bta_766 rent owed for_the_use_of property in earlier years not deductible in current years rod realty company v commissioner tcmemo_1967_49 all events which fixed amount of additional rent occurred during the tax_year to which the rent is attributable not in the year it was paid therefore corp x may not deduct any amount over the amount due each year under the lease because the all_events_test has not been met in consolidated foods the taxpayer made some of the same arguments that have been raised on behalf of corp x in the present case there a state municipality issued dollar_figure million of industrial_development_bonds to finance construction of a manufacturing_facility the municipality leased the facility for years to a corporation for which consolidated foods was the transferee under the lease semi-annual rent payments due but the amounts due could be reduced if there was surplus of bond proceeds such a surplus occurred and the lessee did not have to pay the full amount of the rent under the lease the service argued that the taxpayer could only deduct the net amount that is the rent payment due less the credit the tax_court held that the taxpayer could accrue the full amount of the rent due under the lease each year but that the taxpayer also had to include the credits in income under the tax_benefit_rule although the taxpayer in consolidated foods was successful in asserting that the full amount of rent due each year was accruable it had also argued that the lessee had committed itself to a year obligation as a result it was asserted that the lessee could deduct in each lease year an allocable part of that total commitment reduced pro_rata by allocable part of the surplus bond proceeds credit for each lease year that is the taxpayer asserted that the full basic rent due each year was deductible except for a reduction equal to of the surplus bond proceeds although the accruals claimed as rent by the taxpayer in consolidated foods differ from those claimed in the present case some of the issues are the same most significantly in consolidated foods the taxpayer argued that it had assumed a commitment to pay the full amount of the lease payments over years and thus the credits could be spread over that period as in the present case the taxpayer relied upon sec_1_162-11 which provides that if a leasehold is acquired for business_purpose for a specified sum the purchaser may take as a deduction in his return an aliquot part of such sum each year based on the number of years the lease has to run the court did not agree that a lease obligation should be regarded for tax purposes as a ‘total commitment ’ t c pincite instead the court saw the taxpayer’s argument as an attempt to recharacterize the lease as something else in this regard the court noted that the lease used lease vocabulary the lease stated that lease payments were for specified period and the lease was indistinguishable from a traditional lease t c pincite we believe the same conclusions can be reached in the current case the taxpayer in consolidated foods also relied on cases where prepaid rent had been reallocated to later years ie 115_f2d_686 5th cir cert_denied 312_us_703 113_f2d_81 5th cir cert_denied 311_us_688 45_tc_416 aff’d 378_f2d_83 9th cir the tax_court found that these cases were not on point thus that prepaid rent may attributed to later years does not mean that rent due in subsequent years can be allocated to current years the facts of the present case are distinguishable from circumstances where an amount of rent has accrued under the all_events_test but was not paid until a subsequent tax_year an accrual_method taxpayer may be entitled to deduct expenses in the year in which they are incurred even if they are to be paid subsequently 476_us_593 such circumstances were involved in 87_tc_1417 acq in result 1990_2_cb_1 there the taxpayer had entered into a purported sale leaseback of nuclear fuel to be used in a power plant the amount of rent due under the sale leaseback agreement for_the_use_of the fuel was determined for each month under formulas found in the agreement an amount was due for each month whether the month was before or after the power plant was operating however the taxpayer could and did elect to defer the payment of rent until the plant was operating the issue was whether the taxpayer could accrue rent in before the plant was operating and the rent was paid the service argued that the taxpayer had merely agreed to become liable for the rent in the event the plant began operating the court disagreed finding that the taxpayer had an unconditional obligation to pay the rent that had accrued each month under the agreement and could deduct those amounts even though they had not yet been paid therefore the court in illinois power found that the taxpayer could deduct the amounts due for each month of the tax_year under the agreement in the present case we are likewise arguing that corp x may deduct the amounts due for the tax_year in addition the court in illinois power found that the transaction was not in substance a sale leaseback but a financing therefore the amounts the taxpayer was deducting were not in substance rent but loan payments in this way illinois power is also distinguishable from the current case as we have assumed that the transaction here is in substance a lease 90_tc_953 aff’d 878_f2d_86 2nd cir is also factually distinguishable from the present case because it does not involve rent but a liability arising from a settlement agreement relating to patent infringement litigation in burnham taxpayer agreed to pay the beneficiary of the agreement a settlement amount on a monthly basis for life with the first years of payments totaling dollar_figure guaranteed even if the beneficiary did not survive after the fourth year the payments need only have been made if the beneficiary was still alive at the time of the settlement agreement taxpayer calculated its liability for the total payments to beneficiary based on the beneficiary’s estimated life span taxpayer deducted this amount on its return for the year in which it entered into the agreement the commissioner argued that the amounts due after the first four years were not fixed under the all_events_test because they were subject_to a condition_precedent the service had conceded that the amount could be determined with reasonable accuracy the tax_court held and the second circuit affirmed that the possibility of the beneficiary’s death was a condition_subsequent and as a result the taxpayer’s liability for payment under the settlement agreement was fixed upon entry into the settlement agreement thus burnham dealt with a single set liability that was paid out over a period of years in such circumstances the taxpayer was allowed to deduct the entire amount at one time this is distinguishable from rent where amounts attributable to each taxable_period accrue over time compare consolidated foods t c pincite discussed above where a similar argument that rent was a single liability was rejected the present case should be governed by the principles set forth in precedent cited in regard to rent corp x should only accrue the amounts due for each year under the lease agreement based on the foregoing corp x has not demonstrated that the amount it accrued satisfied the all_events_test in addition corp x has not satisfied the economic_performance rules which govern the tax years at issue economic_performance would occur ratably over the period of time corp x is entitled to the use of the property sec_461 sec_1_461-4 the legislative_history of the economic_performance rule indicates its purpose was to account for the time_value_of_money h_r rep no pt 98th cong 2d sess joint_committee on taxation staff general explanation of revenue provisions of the deficit_reduction_act_of_1984 98th cong allowing a taxpayer to take deductions currently for an amount to be paid in the future overstates the true cost of the expense to the extent the time_value_of_money is not taken into account the deduction is overstated by the amount the face value exceeds the present_value of the expense h_r rep no pincite general explanation supra pincite thus the present situation of deducting rents for future years currently fits within the circumstances the economic_performance rules were meant to end again corp x should only accrue the amounts due for each year under the lease agreement issue if taxpayer’s accounting_method does not clearly reflect income the computation of taxable_income must be made under an accounting_method which in the commissioner’s opinion clearly reflects income sec_446 sec_1_446-1 the accounting_method used by the taxpayer in determining when income should be accounted for will generally be acceptable if it is in accordance with generally_accepted_accounting_principles is consistently used by the taxpayer from year to year and is consistent with the income_tax regulations sec_1_446-1 however the commissioner has broad discretion to determine whether accounting_method employed by taxpayer clearly reflects income 439_us_522 significantly in thor power u s pincite the service was permitted to change the taxpayer’s method_of_accounting because it was inconsistent with the regulations even though the method was consistent with gaap further an erroneous practice should not be perpetuated for the sake of consistency see 449_f2d_816 10th cir cert_denied 405_us_989 thompson electric inc v commissioner tcmemo_1995_292 although corp x has consistently applied its annuity method_of_accounting for rental payments and its treatment may have been in accordance with gaap accrual of payment amounts in excess of those due under the lease agreement did not meet the requirements of sec_1_461-1 for that reason the service is not prohibited from changing the corp x’s to a correct method case development hazards and other considerations gerald m horan senior technician reviewer branch
